Ferris, J.
The receipt which the administrator had taken from his mother, the beneficiary, was subject to explanation for the purpose of ascertaining whether or not the funds in the hands of the administrator had been paid over or the assets of the estate distributed in kind, as provided by the statute as a prerequisite to such discharge from further liability; and the explanation of the receipt went to show that no distribution was made. As a matter of law, therefore, the beneficiary was without power to receipt for her distributive share in advance of the distribution, or of any finding as to the amount coming to her; and, further, the administrator was without power to negotiate for or accept the receipt, for the reason that he was not in a position to settle with the beneficiary, the assets of the estate having pass*658ed out of his hands. The amount thus found ! to be due from the administrator under the I account as recast will become the basis of an estate to be administered for the benefit of the heirs at law of the mother. ! |